Citation Nr: 0619008	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-18 204	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to monthly service-connected disability 
compensation at the rate of $2,163 from September 1, 1993, to 
December 1, 2001.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  

In an April 2004 decision, the Board denied the issue in 
appellate status.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  After being notified of the veteran's death, the 
Court issued a February 2006 Order in which it vacated the 
Board's April 2004 decision and dismissed the veteran's 
appeal for lack of jurisdiction.  


FINDING OF FACT

On February 7, 2006, the Board was notified, per the Court's 
Order, that the veteran had died in December 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal of an April 2004 Board decision.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Because of the veteran's death, the 
Court has vacated the Board's 2004 denial and returned the 
case to VA.  The Board likewise must dismiss the appeal.  The 
veteran's appeal has become moot by virtue of his death.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


